DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to the amendments filed on 12/16/2021 with respect the claims 1-5, 7-9 and 11-14,  Claim Objections and Claim Rejection under 35 U.S.C. § 112(b)  are  withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim (Reg. No. 74,077) on 12/27/2021. Claim 1 has been amended as follows:

Claim 1. (Currently Amended) A method of measuring quality of a video call at a transmitting terminal including processing circuitry, the method comprising: 
processing, by the processing circuitry, original frames included in an original video based on a video call service; 
replacing, by the processing circuitry, real-time video frames acquired from a camera for a video call with a receiving terminal with a portion of the processed original frames; and 
transmitting, by the processing circuitry, to the receiving terminal through the video call service, the portion of the processed original frames as frames for the video call to cause the receiving terminal to determine quality of the video call service based on each frame of the portion of the processed original frames and a frame of the original video that has been acquired by the receiving terminal and has a same index as that of a corresponding frame of the portion of the processed original frames by,
determining a first quality index using a full-reference (FR) method based on the portion of the processed original frames  and the original frames included in the original video; and 
determining a second quality index using a no-reference (NR) method based on the portion of the processed original frames and a timestamp associated with each frame of the portion of the processed original frames, the timestamp including times at which respective frames of the portion of the processed original frames are received.

Allowable Subject Matter
Claims 1-5, 7-9 and 11-14 are allowed.
Claims 6 and 10 are cancelled

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution and the amendments agreed on during an interview on 12/02/2020, make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the amended independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462